Stephens, J.
1. The implied covenant in a lease contract for the quiet enjoyment of the premises by the tenant obligates the landlord to protect the tenant only against the landlord’s own acts, and not against the acts of strangers, which disturb the tenant in his quiet enjoyment and possession of the rented premises. Civil Code (1910)-, § 3711; Adair v. Allen, 18 Ga. App. 636 (89 S. E. 1099), and cases there cited. See also note in 42 L. R. A. (N. S.) 774.
2. In a suit by the tenant against the landlord for an alleged breach by the landlord of the covenant of quiet enjoyment, by reason of destruction of part of the rented premises, it must affirmatively appear that the alleged destruction of the premises was caused by the act of the landlord. Where a petition eont'ains a bare allegation that the premises were destroyed or torn down, without alleging that the premises were destroyed or torn down by the landlord or by the latter’s authority, no cause of action is set out.
3. An allegation in the petition that the destruction of the buildings on the rented premises was “ in violation of the lease contract ” contains no allegations of fact showing a violation of the lease contract, and is therefore a mere conclusion of the pleader. Where objection was made to such an allegation, by special demurrer based upon this ground, and where the petition otherwise contained no allegation of fact showing a violation of the lease contract by the landlord, the trial judge erred in overruling the demurrer.
4. - Applying the above rulings, the court erred in overruling the general and special demurrers to the plaintiff’s petition.
5. The petition being amendable, the plaintiff is given leave to meet the demurrers interposed, by an appropriate amendment at the time the judgment of this court is made the judgment of the court below.

Judgment reversed, with direction.


Jenkins, P. J., and Bell, J., concur.